Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 2, 2021.

Amendments
           Applicant's amendments, filed December 2, 2021, is acknowledged. 
	Applicant has cancelled claims 1-68.
	Applicant has added new claims 69-78.
	Claims 69-78 are pending.
	Claims 69-78 are under examination.

Election/Restrictions
In papers filed 12/02/2021, Applicant cancelled all previously pending claims and presented new claims 68-78 directed to a system comprising an antisense peptide nucleic acid (PNA). New claims 68-78 are considered to be directed to Applicant’s elected invention of Group I, drawn to an antisense peptide nucleic acid. The restriction/election requirements of the instant application are as follows:
Applicant has elected the invention of Group I, drawn to an antisense peptide nucleic acid, and a system comprising the antisense peptide nucleic acid, without traverse in the reply filed on 03/26/2021.
folC, as the species of bacterial gene to which the antisense peptide nucleic acid is configured to be complementary to, without traverse in the reply filed on 06/14/2021.

Priority
	This application is a National Stage of International Application No. PCT/US19/28392 filed April 19, 2019, claiming priority based on U.S. Provisional Patent Application No. 62/660,130 filed April 19, 2018. 

Sequence Compliance Objection
The instant application is objected to for failing to comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821.  The sequence HHHHHHHHHHC in instant claim 72 lacks a sequence identifier (SEQ ID NO). The instant specification is replete with sequences (e.g. 10HC, Arg(9), D-Arg(9), (KFF)3K, AEEA) lacking a corresponding sequence identifier (SEQ ID NO). For example, with respect the most recently filed substitute specification (12/02/2021), see page 5, lines 10-11; page 5, line 15; page 9, line 6; page 9, line 9; page 12, line 29; page 13, line 1; page 13, line 29; page 31, line 31; page 26, line 31; page 27, line 1; page 27, line 6; page 33, lines 19, 22, and 23; and page 40, lines 15-16. This is not a complete listing of instances of incompliance with the sequence rules found in the specification. Applicant should carefully review the entire specification to ensure compliance with the sequence rules. Every specifically defined sequence of at least 10 nucleic acids or at least 4 amino acids (e.g. 10HC, Arg(9), D-Arg(9), (KFF)3K, AEEA) should be presented with a corresponding sequence identifier, e.g. “(KFF)3K (SEQ ID NO: 23)”.
This requirement will not be held in abeyance. 

Specification - New Matter Objection
The amendment filed 03/26/2021 and 12/02/2021 objected to under 35 U.S.C. 132(a) because it presents new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
SEQ ID NOs: 39, 41, and 42, which were first introduced in the amendment filed 03/26/2021 and are present in the mostly recently filed Sequence Listing and substitute specification, are new matter. SEQ ID NOs: 39, 41 and 42 presently appear in the most recently filed Sequence Listing (03/26/2021). SEQ ID NO: 41 and 42 also presently appear in the most recently filed substitute specification (12/02/2021), e.g. pages 26-27, joining paragraph; and page 69. The disclosure as originally filed does not provide adequate written support for instant SEQ ID NOs: 39, 41, and 42. The ordinary artisan would not have reasonably understood that the cell penetrating peptide “D-Arg(9)” to consist of the sequence according to instant SEQ ID NO: 41. The ordinary artisan would not have reasonably understood that the cell penetrating peptide “10HC” to consist of the sequence according to instant SEQ ID NO: 42. As evidence, see Zhao et al. (2015) “Delivery of cell-penetrating peptide-peptide nucleic acid conjugates by assembly on an oligonucleotide scaffold” Scientific reports 5.1 (2015): 1-11, and see especially Table 1 on page 4 of Zhao.
Applicant is required to cancel the new matter in the next substantive response in both the specification and Sequence Listing.  


Objections to Color Drawings/Specification
A color drawing petition was filed in your application 17/048,948 on 06/14/2021. The petition was dismissed. MPEP 608.02, part VIII states:
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of 06/14/2021 was not granted in the decision of 08/05/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 06/14/2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.

Specification - Improper Use of Trademarks
The prior objection to the specification for the use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v).  Applicant’s amendment to the specification filed 12/02/2021 fails to correct all instances of improperly 
 Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
Claim 72 is objected to because of the following informalities:
Claim 72 recites the sequence “HHHHHHHHHHC” without a corresponding sequence identifier (SEQ ID NO). Accordingly, claim 72 fails to comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is a new matter rejection.
Claim 72 recites a cell penetrating peptide (CPP) of D-Arg(9) according to SEQ ID NO: 41. A cell penetrating peptide (CPP) of D-Arg(9) according to SEQ ID NO: 41 lacks adequate written support in the disclosure as originally filed. Although the original disclosure describes that the CPP can be D-Arg(9), the original disclosure does not have written support for SEQ ID NO: 41, which was introduced in amendments filed 03/26/2021. Moreover, the ordinary artisan would not have reasonably understood that the cell penetrating peptide “D-Arg(9)” to consist the sequence according to instant SEQ ID NO: 41. As evidence, see Zhao et al. (2015) “Delivery of cell-penetrating peptide-peptide nucleic acid conjugates by assembly on an oligonucleotide scaffold” Scientific reports 5.1 (2015): 1-11, and see especially Table 1 on page 4 of Zhao. Accordingly, the recitation wherein the cell penetrating peptide (CPP) is D-Arg(9) according to SEQ ID NO: 41 is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-traditional antibiotic pathway” in claim 75 is a relative term which renders the claim indefinite. The term “non-traditional antibiotic pathway” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, as recited in claim 75, it is unclear which antibiotic pathways are embraced by the term “non-traditional antibiotic pathway”, and which antibiotic pathways are not embraced by the term. The recitation is relative as to what Applicant considers to be a “non-traditional antibiotic pathway”. In remarks filed 12/02/2021, Applicant argues that the specification describes “traditional” antibiotic pathways as those involving “cellular replication, protein biosynthesis, and cell wall biosynthesis”; whereas “non-traditional” antibiotic pathways include, for example, those involving “metabolism, cell motility and secretion, and those of unknown function”. See pages 1-2 of the specification. This is not found persuasive because (1) limitations from the specification are not read into the claims and (2) the disclosure that “non-traditional” antibiotic pathways include, for example, those involving “metabolism, cell motility and secretion, and those of unknown function”, is not a specifically defined, unambiguous, closed-ended definition of the term “non-traditional antibiotic . 

Claims 69-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 69 recites a bacterium comprising “a heterologous polynucleotide sequence, operably linked to an inducible promoter, encoding a cell lysis kill switch further comprising a holin-endolysin protein”. The recitation is generally indefinite, and the subject matter Applicant intends to claim is unclear, for the following reasons:
The term “cell lysis kill switch” is neither defined by the claim nor specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the a “cell lysis kill switch” as recited in the claims. Although it is clear that the “cell lysis kill switch” is encoded by a heterologous polynucleotide and operably linked to an inducible promoter, it is unclear what is encoded by the “cell lysis kill switch” itself or what gene products are generated by its expression. For example, it is unclear if the “cell lysis kill switch”, when expressed, produces a protein which inhibits or induces lysis of the bacterium or another cell. As another example, it is unclear if the “cell lysis kill switch” minimally encodes for a gene expression product or further requires additional regulatory sequences that render the polynucleotide sequence a “switch”. 
The recitation ends with “further comprising a holin-endolysin protein”; however, it is unclear what further comprises the holin-endolysin protein, e.g. the bacterium, the heterologous polypeptide, or the cell lysis kill switch. The claim structure would suggest that the “heterologous polynucleotide” further comprises the holin-endolysin protein. However, polynucleotide molecules encodes for the “holin-endolysin protein”, or if the bacterium contains a polypeptide molecule called “holin-endolysin protein” not necessarily encoded by the heterologous polynucleotide. To the extent Applicant is attempting to claim that the heterologous polypeptide encodes for the “holin-endolysin protein”, then it is unclear how the polynucleotide sequence encoding for the “holin-endolysin protein” is distinguished from the polynucleotide sequence encoding for the “cell lysis kill switch”. It is unclear if the “cell lysis kill switch” is the polynucleotide sequence encoding for the “holin-endolysin protein”. It is unclear if expression of the “holin-endolysin protein” is controlled by the recited inducible promoter.
The term “holin-endolysin protein” is neither defined by the claim nor specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of a “holin-endolysin protein” as recited in the claims. The claim language suggests that the “holin-endolysin protein” is a single polypeptide molecule. However, the art recognizes “holin” and “endolysin” as two separate and distinct classes of polypeptide molecules involved in cell lysis. See Young, Ryland (2014) “Phage Lysis: Three Steps, Three Choices, One Outcome” Journal of Microbiology, Vol. 52, No. 3, pp. 243–258. Accordingly, it is unclear how the recited “holin-endolysin protein” is distinguished from the art-recognized holin proteins and endolysin proteins. For example, it is unclear if the “holin-endolysin protein” is a fusion molecule of a holin protein and an endolysin protein. It is unclear how the “holin-endolysin protein” is functionally and structurally distinguished from a holin protein, an endolysin protein, or both.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In general, the claims are in such a state that it is unclear what subject matter Applicant intends to claim for the reasons discussed above.

Claims 69-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 69 recites a bacterium comprising an antisense PNA and then later recites “wherein said Type III secretion system injects said antisense PNA into a eukaryotic cell”. The recitation is generally indefinite, and the subject matter Applicant intends to claim is unclear, for the following reasons:
The preamble of recites “A system”, and therefore the claim is a product claim. Said product claim recites that the antisense PNA is contained within a bacterium but later recites that the antisense PNA is injected into a eukaryotic cell. It is not possible for the antisense PNA to be contained within the bacterium and injected into the eukaryotic cell simultaneously, and therefore it is unclear if the antisense PNA is contained within the bacterium or the eukaryotic cell in the claimed “system”.
It is further unclear if the claim is merely describing a capability of the Type III secretion system to inject the antisense PNA into a eukaryotic cell, or if Applicant is attempting to claim a method step whereby the artisan using the “system” performs a step of enabling the bacterium to inject the antisense PNA into a eukaryotic cell. A single claim which claims both an apparatus (or system) and the method steps of using the apparatus (or system) is indefinite. Accordingly, it is unclear if infringement only occurs when the bacterium injects the antisense PNA into a eukaryotic cell and does not occur before said event. Furthermore, for these reasons, it is unclear if the “eukaryotic cell” is part of the claimed “system”, or if the “eukaryotic cell” is external to the claimed “system”.


Examiner’s Interpretation of the Claims
As discussed above in the rejections under 35 U.S.C. 112(b), the claims are in such a state that it is unclear what Applicant intends to claim. In an effort to advance prosecution, and further to notify Applicant of relevant prior art, the following Examiner’s interpretation of the claims is relied upon in the rejections under 35 U.S.C. 103 below. It is noted, however, that the below claim interpretation should not be construed as having adequate written description under 35 U.S.C. 112(a) in the instant application.
The claims are interpreted as being directed to a system for inhibiting expression of a bacterial gene comprising:
an antisense peptide nucleic acid (PNA) complementary to a target sequence in a bacterial gene and that hybridizes to said target sequence and inhibits expression of said bacterial gene; and
a bacterium comprising:
the antisense PNA; 
a Type III secretion system; and
a heterologous polynucleotide sequence encoding for a holin protein or an endolysin protein, operably linked to an inducible promoter;
wherein said Type III secretion system is capable of injecting said antisense PNA into a eukaryotic cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69, 71-78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092438 A1 to Fruehauf et al.; in view of WO 2016/123628 A1 to Chatterjee et al.; and Pellestor et al. (2004) “The peptide nucleic acids (PNAs), powerful tools for molecular genetics and cytogenetics” Eur J Hum Genet 12, 694–700.
This rejection is newly applied. This rejection relies on Examiner’s interpretation of the claims as set forth above in this Office action.
Fruehauf discloses a system using bacterium as vectors to deliver interfering RNAs to eukaryotic cells. See Abstract; see paragraphs [0005-0006, 0052]. The system comprises:
an interfering RNA that knocks down expression of a gene of interest inside target cells (see [0053]);
a bacterium (see [0079]) comprising:
	the interfering RNA (i.e. antisense RNA) (see paragraphs [0005-0006, 0052]);
	a Type III secretion system (see [0079, 0142], “the type III export system in S. typhimurium”); and
a heterologous polynucleotide sequence encoding for a holins and endolysins, operably linked to an inducible promoter (see paragraphs [0142, 0155, 0158]).
Fruehauf does not teach an antisense peptide nucleic acid (PNA) complementary to a target sequence in a bacterial gene and that hybridizes to said target sequence and inhibits expression of  Chatterjee discloses an antisense peptide nucleic acid (PNA) complementary to the bacterial folC gene, wherein said PNA hybridizes to said folC gene and inhibits expression thereof. See paragraphs [0048, 0050, 0056, 00142]; see also Table 2 on page 17.  Generally, Chatterjee teaches the use of antisense oligomers to target antibiotic resistant bacteria and re-sensitize drug-resistant bacteria to antibiotics (see paragraphs [0033, 0043], wherein the antisense oligomer can be a nucleic acid, such as RNA, or a nucleic acid analog, such as PNA (see paragraph [0056]). Chatterjee further teaches that antisense PNAs have several advantages over antisense RNAs, including increased binding affinity and specificity for the target sequence (see paragraph [0062]), as well as being less likely resisted by bacteria (see paragraph [00131]) and not being prone to degradation by endonucleases (see paragraph [00142]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art substitute an antisense RNA, as taught by Fruehauf, with an antisense PNA, as taught by Chatterjee, with a reasonable expectation of success because, as outlined above, the prior art recognizes that RNAs and PNAs have similar utility as antisense oligomers and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute an antisense RNA with an antisense PNA because, as outlined above, antisense PNAs have several advantages over antisense RNAs, such as increased binding affinity and specificity for the target sequence and not being prone to degradation by endonucleases. The ordinary artisan would have been motivated to use an antisense PNA complementary to the bacterial folC gene, specifically, in order to target antibiotic resistant bacteria and re-sensitize drug-resistant bacteria to antibiotics, as taught by Chatterjee.
With respect to the recitation wherein said Type III secretion system is capable of injecting said antisense PNA into a eukaryotic cell, this recitation merely indicates a functional property of the 
	Chatterjee discloses wherein the cell penetrating peptide KFFKFFKFFK – which is equivalent to (KFF)3K – is conjugated to the PNA. See Table 2 on page 17; see also paragraph [0078]. 
	Chatterjee discloses wherein the cell penetrating peptide is conjugated to the PNA via a linker. See Table 2 on page 17; see also paragraph [0079]. 
	Chatterjee discloses wherein the sequence targeted by the PNA comprises the start codon of the folC gene. See Table 2 on page 17; see paragraph [00142], “The additional antisense oligomers were 12 nucleotides long and centered around the start codon of each target gene”; see also paragraphs [0075-0076].
	Chatterjee further suggests that targeting the folC gene targets a non-traditional antibiotic pathway. See paragraph [0048].
	Chatterjee discloses that the PNA targets the folC gene of E. coli and K pneumoniae. See Table 2 on page 17.
Pellestor (see Figure 1). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would have recognized that a PNA comprising either the nucleic acid sequence of TAATCATGGTAT (SEQ ID NO: 7 of WO 2016/123628 A1), or the complement sequence thereof, ATACCATGATTA (SEQ ID NO: 15 of the instant application), would hybridize to the same targeted nucleic acid sequence. For these reasons, and those set forth above, the PNA as recited claim 77 is prima facie obvious in view of the PNA disclosed by Chatterjee.
	With respect to claim 78, Chatterjee discloses that the PNA targets the folC gene of E. coli and K pneumoniae. SEQ ID NO: 62 corresponds to a sequence of the folC gene of E. coli, according to the instant specification (see Figure 6 of the instant specification).

Citation of Relevant Prior Art
	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claim 70 recites a “holin-endolysin protein” according to the amino acid sequence of SEQ ID NO: 34. As discussed above in the rejections under 35 U.S.C. 112(b), the term “holin-endolysin Masignani et al. discloses a bacteriophage lysis protein according to SEQ ID NO: 1306 of US 2014/0356389 A1 that is 153 amino acids in length and has 35.9% sequence identity to SEQ ID NO: 34 of the instant application. See Table 1 on page 40. See also sequence search results, file name: 20210115_105425_us-17-048-948-34.rapbm, result 1; alignment provided below. It is noted, however, that the above citation of closest prior art should not be construed as an indication of allowable subject matter. As discussed above in the rejections under 35 U.S.C. 112(b), the identity of a “holin-endolysin protein” is unclear, and according the identity of the polypeptide of SEQ ID NO: 34 is also unclear, and therefore claim 77 is not allowable.

Alignment between instant SEQ ID NO: 34 (Qy) and
SEQ ID NO: 1306 of US 2014/0356389 A1 (Db)

    PNG
    media_image1.png
    352
    886
    media_image1.png
    Greyscale







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633